NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNUVA SHULER,                                   No.    19-55694

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-07129-TJH-AJW
 v.

CITY OF LOS ANGELES, a public entity;           MEMORANDUM*
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Terry J. Hatter, Jr., District Judge, Presiding

                       Argued and Submitted April 15, 2021
                              Pasadena, California

Before: PAEZ and VANDYKE, Circuit Judges, and GLEASON,** District Judge.

      Plaintiff Unuva Shuler appeals the district court’s entry of judgment for

Defendants after a jury found Defendants not liable for alleged violations of the

Fourth Amendment for an unreasonable search and seizure. Shuler challenges the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
district court’s denial of her pretrial motion in limine to exclude Defendants’

evidence of an anonymous tip. We have jurisdiction under 28 U.S.C. § 1291.

Reviewing the district court’s decision to admit evidence for abuse of discretion,

we affirm.

      First, we reject Shuler’s argument that the district court erred in finding that

the anonymous tip served the non-hearsay purpose of showing the effect on the

defendant officers in their assessment of whether the circumstances supported

probable cause for arrest. Shuler argues the district court was obliged to exclude

testimony about the anonymous tip because there was insufficient corroborating

evidence for it to serve its purported purpose.

      Shuler is mistaken on the legal premise of her argument: there is no binding

authority that requires the exclusion of evidence of an uncorroborated anonymous

tip introduced to support an officer’s assessment that the circumstances supported

probable cause. Probable cause is determined by assessing the “totality-of-the-

circumstances,” including information about an anonymous tip. Illinois v. Gates,

462 U.S. 213, 238 (1983). Shuler points only to cases where courts determined that

evidence of an uncorroborated anonymous tip was insufficient to establish

probable cause. See, e.g., United States v. Clark, 31 F.3d 831, 834–35 (9th Cir.

1994); United States v. Luong, 470 F.3d 898, 903 (9th Cir. 2006). In so doing,

Shuler conflates the legal test for admissibility of evidence of the anonymous tip to


                                          2
support probable cause with the framework for analyzing the sufficiency of

evidence of an anonymous tip to establish probable cause. Indeed, the court in

Clark and Luong could not have concluded that evidence of an anonymous tip was

insufficient to establish probable cause without admitting and considering evidence

of the tip. Shuler’s argument that evidence of the anonymous tip should have been

excluded as a matter of law finds no support in any precedent and, thus, does not

provide a basis for us to conclude that the district court abused its discretion.

      Second, we are not persuaded by Shuler’s argument that the evidence of the

anonymous tip was unfairly prejudicial under Federal Rule of Evidence 403.

“Relevant evidence is inherently prejudicial; but it is only unfair prejudice,

substantially outweighing probative value, which permits exclusion of relevant

matter under Rule 403.” United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir.

2000) (citation omitted). While Shuler argues that evidence of the anonymous tip

may have hurt her case, her observations only confirm the axiom that “relevant

evidence is inherently prejudicial.” Id. (citation omitted). To be “unfair[ly]

prejudic[ial],” Shuler must show that the evidence had an “undue tendency to

suggest decision on an improper basis.” Fed. R. Evid. 403 advisory committee note

to 1972 proposed rules. Shuler’s only point that approaches this criterion is her

assertion that the tip evidence painted her “as a criminal architect likely to be

carrying drugs.”


                                           3
      Assuming the tip evidence had the danger of painting a portrait of Shuler as

a “criminal architect” to the jury, we cannot conclude this would be an improper

basis for the jury’s decision as to whether the defendant officers reasonably

determined that the circumstances established probable cause. Any evidence the

officers presented to explain why they thought probable cause existed to arrest

Shuler—the question at issue in the trial of this case—would necessarily suggest to

the jury that Shuler was involved in criminal activity. Evidence of the tip is no

different in its character from other relevant testimony that the officers presented to

explain why they believed the circumstances established probable cause, such as

their testimony about observing a narcotics exchange involving someone with the

same car as Shuler, and their discovery of a large amount of cash, consistent with

drug dealing, in her car. Shuler has not shown how the tip evidence unfairly

prejudiced her.

      AFFIRMED.




                                          4